United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-1340
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

Junction City School District; R.L. Bolen, Superintendent of the Junction City
             School District No. 75; Junction City School Board

                    lllllllllllllllllllllDefendants - Appellees

                                         v.

   Arkansas Department of Education; Arkansas State Board of Education

                   lllllllllllllllllllllIntervenors - Appellants

                           ------------------------------
                                   lllllllllllllllll
Brittany Harrison; Katelyn Williams; Lance Harrison; Chase Williams; Chasity
                     Klutts; Sarah McCoy; Cole McCoy

                llllllllllllllllllllAmici on Behalf of Appellant(s)

                      ___________________________

                              No. 19-1342
                      ___________________________

                                 Rosie L. Davis
                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

                              William Dale Franks

                      lllllllllllllllllllllDefendant - Appellee

                                          v.

    Arkansas Department of Education; Arkansas State Board of Education

                    lllllllllllllllllllllIntervenors - Appellants

                       ___________________________

                               No. 19-1348
                       ___________________________

 Mary Turner, Individually and as next friend of Torrance Turner, a minor; Lucy
Cheatham, Individually and as next friend of Andrew Cheatham, a minor; Mary
 Rose, Individually and as next friend of Victor Rose; Obie Sasser, Individually
and as next friend of Frank Sasser, a minor; Barbara Dudley, Individually and as
next friend of Kerri Dudley, a minor; Ida Dudley, Individually and as next friend
 of Tia Dudley; Rosie Blair, Individually and as next friend of Kimberly Blair, a
minor; Johnny Blair, Individually and as next friend of Kimberly Blair, a minor;
 Robert Wise, Individually and as next friend of Valarie Wise, a minor; Mildred
    Thompson, Individually and as next friend of Kelona Thompson, a minor

                      lllllllllllllllllllllPlaintiffs - Appellees

                                          v.

                       Lafayette County School District

                      lllllllllllllllllllllDefendant - Appellee



                                         -2-
   Larry Hudson, Individually and in his official capacity as Superintendent of
Schools for the Lewisville School District No. 1, A Public Body Corporate; Hollis
   Sasser, Individually and in his official capacity as President of the Board of
   Education of the Lewisville School District No. 1, A Public Body Corporate;
 Harry Smith, Individually and in his official capacity as member of the Board of
   Education of the Lewisville School District No. 1, A Public Body Corporate;
 Leslie Nutt, Individually and in his official capacity as member of the Board of
   Education of the Lewisville School District No. 1, A Public Body Corporate;
   Steve Groves, Individually and as member of the Board of Education of the
    Lewisville School District No. 1, A Public Body Corporate; Carolyn Moss,
 Individually and as member of the Board of Education of the Lewisville School
District No. 1, A Body Corporate; Johnny Ross, Individually and as member of the
  Board of Education of the Lewisville School District No. 1, A Body Corporate

                             lllllllllllllllllllllDefendants

                                            v.

     Arkansas Department of Education; Arkansas State Board of Education

                      lllllllllllllllllllllIntervenors - Appellants

                         ___________________________

                                 No. 19-1349
                         ___________________________

 Larry Milton, on behalf of Himself and Infants Shanna Milton and Shana Milton,
by next friend Shanna Milton, by next friend Shana Milton; Willie D. Harris, Dr.;
on Behalf of Himself and Infant Mark Neil, by next friend Mark Neil; Bobbie Ray
   Cheeks, on Behalf of Infant Bobbie Ray, Jr., by next friend Bobbie Ray, Jr.

                        lllllllllllllllllllllPlaintiffs - Appellees

Lee Nayles, Dr.; on Behalf of Himself and Infant Jon Nayles, by next friend Jon Nayles

                               lllllllllllllllllllllPlaintiff

                                            -3-
                                Terry Alexander

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

             Bill Clinton, Governor of the St. of AR; Individually

                           lllllllllllllllllllllDefendant

    Arkansas State Board of Education; Arkansas State Board of Education,

                    lllllllllllllllllllllDefendants - Appellants

Jeff Starling, Member, Arkansas State Board of Education; Earle Love, Member,
Arkansas State Board of Education; Robert L. Newton, Member, Arkansas State
 Board of Education; L. D. Harris, Member, Arkansas State Board of Education;
   Harry P. McDonald, Member, Arkansas State Board of Education; Alice L.
  Preston, Member, Arkansas State Board of Education; Elaine Scott, Member,
 Arkansas State Board of Education; Walter Turnbow, Member, Arkansas State
Board of Education; Nancy Wood, Member, Arkansas State Board of Education;
  Camden, AR School District No. 35, The Board of Education of the, A Public
Body Corporate; Camden, AR Housing Authority, The Board of Directors of the,
   A Public Body Corporate; Camden, AR, City of, A Public Body Corporate;
 Harmony Grove, AR School District, The Board of Education of the, A Public
  Body Corporate; Burton Burton, Director, Arkansas Department of Education

                           lllllllllllllllllllllDefendants

                                         v.

       Camden, AR Fairview School District, A Public Body Corporate

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________



                                        -4-
                   Appeals from United States District Court
         for the Western District of Arkansas - El Dorado and Texarkana
                                  ____________

                              Submitted: June 17, 2021
                               Filed: August 25, 2021
                                     [Published]
                                   ____________

Before ERICKSON, MELLOY, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      Four school districts in Arkansas sought modification of decades-old
desegregation orders so that they could be exempt from a newly passed Arkansas
school-choice law. The district court granted the school districts’ motions and
modified the desegregation orders to explicitly limit the transfer of students between
school districts. The Arkansas Department of Education appealed, alleging that the
modifications were improper.

       Our panel previously affirmed the district court’s modifications. The Arkansas
Department of Education then moved for rehearing, at which point the United
States—for the first time—involved itself in the case and asked us to reconsider our
opinion. We accepted the invitation, received supplemental briefing from all of the
parties, and now reverse the judgment of the district court.

I.    BACKGROUND

       We first provide background regarding the four desegregation orders at issue
in this case. We then discuss how the law in Arkansas regarding school choice has
changed over the years to bring us to this point in the proceedings.

                                         -5-
      A. Desegregation Orders

             1. Junction City School District

       In 1966, the United States sued Junction City School District (“Junction City”),
alleging that it was operating an unconstitutional, racially segregated school system.
Junction City had a dual system, comprised of one set of schools for black children
(the Rosenwald schools) and another set of schools for white children (the Junction
City schools). In response to the lawsuit, Junction City adopted a “freedom of
choice” plan, that allowed parents to choose to send their children to either the
Rosenwald schools or the Junction City schools. Shortly thereafter, the Supreme
Court handed down Green v. County School Board, 391 U.S. 430 (1968), which made
clear that schools had an “affirmative duty” to “eliminate[]” racial discrimination
“root and branch.” Id. at 437–38. Following Green, it was plain that Junction City
had an affirmative duty to eliminate the effects of its prior unconstitutional dual
school system and that a freedom of choice plan was insufficient if it did not
eliminate the racial segregation caused by the school district.

       In response to this clear mandate, Junction City closed the Rosenwald schools
and provided additional classrooms at the Junction City schools. It did so by adding
portable buildings to the existing facilities. In 1970, Junction City was still operating
segregated classes—with black children attending classes in the portable buildings
and white children attending classes in the permanent facilities. The United States
once again moved the district court to enjoin Junction City’s discriminatory practices,
specifically alleging racially discriminatory (1) class assignments, (2) bus routes, and
(3) disciplinary treatment. The district court issued an order in response, which still
governs Junction City today (“the 1970 order”).

      The 1970 order found that Junction City was segregating classes on the basis
of race. Based on these findings, the district court enjoined Junction City from

                                          -6-
continuing its discriminatory class assignments and ordered Junction City “to take
immediate steps to reassign students to homerooms and individual classes on a non-
racial and non-discriminatory basis.”

      The district court also found that Junction City had taken “no steps” since the
court’s prior order “to desegregate [its] transportation routes.” Instead, with one
exception, “[b]lack bus drivers transport[ed] only black students and white bus
drivers transport[ed] only white students.” It found that the “[w]hite and black bus
routes [were] overlapping and duplicative.” The court enjoined Junction City from
continuing to operate discriminatory bus routes and ordered that it “immediately
redraw [its] bus routes and reassign students to the busses on a non-racial basis.”1

      Notably, the 1970 order says nothing about other school districts or transfer
students.

             2. Hope School District No. 1A

       In 1988, a group of plaintiffs filed suit against various officials at the Hope
School District No. 1A (“Hope”), alleging that (1) Hope discriminated against black
staff and students and (2) its at-large system for electing school-board members
violated the Voting Rights Act. The plaintiffs sought “an injunction against the
defendants’ continuation of racial discrimination in any and all of its school
operations, including faculty assignments, student assignments and student treatment
within the school system.” They also sought an injunction against the “continued use
of an at-large election system for school board positions in [the] district.” The
voting-rights claim was settled early in the course of litigation and is not at issue.

      1
       While the United States also alleged disparate treatment and punishment of
black students and asked the district court to establish a commission to review the
Superintendent’s disciplinary decisions, the court did “not feel it . . . incumbent to
order establishment of such a committee.”

                                         -7-
The discrimination claims were subsequently settled through a 1990 consent decree,
which is at issue here.

       As part of their discrimination claims, the plaintiffs broadly alleged that Hope
discriminated against black employees and job applicants at all levels in the district.
While much of the lawsuit was directed at the identified employment practices, the
plaintiffs also alleged that the employment discrimination impacted “the educational
opportunity afforded black children and otherwise contribute[d] to the current racial
atmosphere in th[e] school system.” For example, the plaintiffs alleged that black
students were “disproportionately” suspended, expelled, or punished. The plaintiffs
also complained that the school embraced a tracking system that assigned students “to
classes on the basis of standardized test scores, faculty recommendations and past
assignments.” As a result, students were segregated “in classes by both race and
socio-economic status.” According to the plaintiffs, black students were
“disproportionately assigned” to special-education, vocational, and basic classes,
“while white, middle-class students” were “disproportionately assigned to college
track and gifted and talented courses.” The plaintiffs also alleged that certain
programs at Hope were operated in a way that favored affluent and white students,
including the cheerleading, golf, and tennis teams; the Honor Society; Beta clubs;
Governor’s School referrals and assignments; and Boy’s and Girl’s State referrals and
assignments.

       The discrimination claims were resolved through a consent decree that enjoined
Hope from “engaging in any policies, practices, customs or usages of racial
discrimination in any of its school operations including, but not limited to, faculty
assignments, student assignments, and the treatment of black and other minority
pupils within the school system.” Among other things, Hope agreed to stop
“tracking” students by “ability grouping[s]” and to “desegregate[] and integrate[]”
(1) gifted and talented classes, (2) advanced-placement classes, (3) the cheerleading
and basketball teams, (4) Beta clubs, and (5) referrals to Governor’s school. Hope

                                         -8-
also agreed to “maintain a unitary, racially nondiscriminatory school system wherein
all schools are effectively and equitably desegregated and integrated.”

      Notably, the consent decree says nothing about other school districts or transfer
students.

             3. Camden-Fairview School District

      In December 1988, a group of plaintiffs brought suit against a host of
defendants, including (1) the Governor of Arkansas, (2) the Arkansas State Board of
Education and its members, (3) the Director of the Arkansas Department of
Education, (4) Camden School District, (5) the Board of Directors of the Camden
Housing Authority, (6) the City of Camden, (7) Harmony Grove School District
(“Harmony Grove”), and (8) Fairview School District.

      The plaintiffs explicitly brought the case “to remedy interdistrict segregation”
(and also to enforce rights under the Voting Rights Act). Plaintiffs sought
consolidation of the Camden, Fairview, and Harmony Grove school districts. The
Camden and Fairview school districts were both located in the City of Camden, with
the Camden school district being mostly black and the Fairview school district being
mostly white. Harmony Grove was a neighboring district that was about 90 percent
white. Plaintiffs alleged that Harmony Grove—through various discriminatory
actions—caused black parents and students to avoid its schools and instead seek
educational opportunities in the Camden school district.

       In 1990, while the litigation was active, the Camden and Fairview school
districts (but not Harmony Grove) were consolidated. Multiple consent decrees were
entered at that time. The decrees, among other things, required the new Camden-
Fairview school district to fully desegregate its schools by the beginning of the next
school year. The other governmental entities involved also agreed to various

                                          -9-
remedies; for its part, Harmony Grove agreed to (among other things) “maintain an
open admission policy in regard to non-resident black students” and refuse “the
transfer of white students from” Camden-Fairview without its permission. Both
Harmony Grove and Camden-Fairview agreed to “refrain from adopting student
assignment plans or programs that have an interdistrict segregative effect on either
district” and “agree[d] to work cooperatively to create interdistrict policies and
programs to end the ravages of segregation.”

      Notably, Harmony Grove is the only school district alleged to have engaged in
unconstitutional conduct that affected the racial composition of Camden-Fairview’s
student body.

        In 2001, the parties entered a settlement agreement declaring that Camden-
Fairview had achieved unitary status. As part of the settlement, the provision of the
consent degree regarding Harmony Grove’s transfer policy remained in full force and
effect.

             4. Lafayette County School District

      In 1992, a group of plaintiffs brought suit against (what was then) Lewisville
School District (“Lewisville”), alleging race discrimination. The case was resolved
through a consent decree the following year, which enjoined Lewisville “from
allowing a racially discriminatory environment to exist within the school district” and
“from engaging in any policies, practices, customs or usages of racial discrimination
in any school operation including, but not limited to, faculty assignments, student
assignments, and the treatment of black and other minority pupils within the school
system.”

     The Lewisville consent decree in many way mirrors the Hope consent decree.
Lewisville agreed to “endeavor in good faith to eliminate any student placement or

                                         -10-
assignment policy or practice such as ‘tracking,’ ‘assignment by ability grouping,’ or
disproportionate placement in special education.” While the district had a black
student population of 58 percent, 70 percent of students placed into special-education
classes were black; the consent decree noted that such disparities “may” exist in
“other programs, classes or activities,” and ordered Lewisville to “review such
evidence with the objective of alleviating such disparities.” The decree also
prohibited “any student assignment or school involvement criteria which are tied to
one’s socio-economic status,” including “gifted and talented classes, advanced
placement classes, the cheerleaders, basketball teams, Beta type clubs and referrals
to Governor’s school, Boy’s state and Girl’s state.” All schools were to be
“effectively and equitably desegrated and integrated.”

      Notably, the consent decree says nothing about other school districts or transfer
students.

      In 2003, Lewisville was consolidated with Stamps School District, forming
Lafayette County School District (“Lafayette”). Lafayette concedes that it is bound
by the 1993 consent decree.

      B. Changes in the Law

       Around the time that most of these cases were being litigated, Arkansas
adopted the Arkansas School Choice Act of 1989 (“1989 Act”), which allowed
students to apply to attend a nonresident school district. See Ark. Code Ann. § 6-18-
206 (repealed in 2013). The 1989 Act imposed some limitations on a student’s ability
to transfer to another school district, including prohibiting so-called “segregative
transfers,” or transfers of a student “to a nonresident district where the percentage of
enrollment for the student’s race exceeds that percentage in the student’s resident
district.” Id.



                                         -11-
       In 2012, a district court in Arkansas struck down the 1989 Act. See Teague ex
rel. TT v. Ark. Bd. of Educ., 873 F. Supp. 2d 1055 (W.D. Ark. 2012). It concluded
that, because the 1989 Act “base[d] enrollment or transfer options solely on race,” it
violated the Equal Protection Clause of the Fourteenth Amendment. Id. at 1068. The
court held that Arkansas “must employ a more nuanced, individualized evaluation of
school and student needs, which, while they may include race as one component, may
not base enrollment or transfer options solely on race.” Id.

        In response to Teague, the Arkansas legislature enacted the Public School
Choice Act of 2013, Ark. Code Ann. § 6-18-1901 et seq. (2013) (“2013 Act”). The
2013 Act made transfers more freely available to all student (regardless of race), but
also allowed school districts to “declare” themselves “exempt[]” from the law if they
were “subject to [a] desegregation order or mandate of a federal court or agency
remedying the effects of past racial segregation.” Ark. Code Ann. § 6-18-1906(b)(1)
(2013). Junction City, Hope, and Camden-Fairview applied for exemptions starting
in 2013. Lafayette took part in school choice during the 2013-2014 school year, but
(after losing thirty non-black students to interdistrict transfers) declared itself exempt
the next year.

       Two years later, Arkansas enacted the Public School Choice Act of 2015
(“2015 Act”), which eliminated a school district’s ability to declare itself exempt
from participating in school choice. Ark. Code. Ann. § 6-18-1906 (2015). Under the
2015 Act, a district seeking an exemption was required to submit proof of an active
desegregation order or plan to the Arkansas Department of Education. If a school
district submitted such proof, it could receive an exemption. All four of the school
districts applied for and received exemptions through 2017.

       In 2017, Arkansas again amended its school-choice act. The 2017 amendments
are before us today. Under those amendments, a school district seeking an exemption
from participating in school choice must submit proof of a desegregation plan or

                                          -12-
order “that explicitly limits the transfer of students between school districts.” Ark.
Code. Ann. § 6-18-1906(a)(2) (2017). All of the districts applied for exemptions for
the 2018-2019 school year. All of the applications were rejected except the Camden-
Fairview application which was accepted in part. Camden-Fairview was found to
have a “partial conflict” with school choice as it related to Harmony Grove; it was
denied an exemption as it related to any other school district. Accordingly, all four
of the school districts were required to participate in school choice. Unhappy with
being denied exemptions because of the new requirement that a court order
“explicitly limit[]” the transfer of students between school districts, the four districts
filed motions for declaratory judgment, clarification of previous orders, or
modification of previous orders, arguing that participating in school choice would
have a segregative impact.

      C. Proceedings Below

       After an evidentiary hearing, the district court granted the school districts’
motions to modify the desegregation orders to prohibit segregative interdistrict
transfers. The court found that the repeal of the 1989 Act and the enactment of the
2017 amendments were significant changes in law. And based on the language and
context surrounding the desegregation orders’ adoption, the court determined that the
orders were intended to prohibit any racial discrimination within the school districts.
The Arkansas Department of Education appeals the district court’s modification
orders.

II.   DISCUSSION

      A. Standard of Review

     Desegregation orders are subject to modification under Fed. R. Civ. P. 60.
Under Fed. R. Civ. P. 60(b)(5), a district court “may modify a consent decree” if a

                                          -13-
party shows that (1) there has been “a significant change in facts or law” that
“warrants revision of the decree” and (2) “that the proposed modification is suitably
tailored to the changed circumstance.” Parton v. White, 203 F.3d 552, 555 (8th Cir.
2000) (per curiam) (quoting Rufo v. Inmates of Suffolk Cnty. Jail, 502 U.S. 367, 393
(1992)).

       We review the district court’s decision to modify a consent decree for abuse of
discretion. Davis v. Hot Springs Sch. Dist., 833 F.3d 959, 963 (8th Cir. 2016). We
will find an abuse of discretion where a court’s decision was based on erroneous legal
conclusions or clearly erroneous factual findings. Parton, 203 F.3d at 556.

      B. Application

        The Arkansas Department of Education alleges that the district court abused
its discretion by modifying the consent decrees2 because the 2017 amendments were
not a significant change in circumstances supporting modification of the decrees
and—even if they were—the district court did not impose a suitably tailored
modification. We agree.

       A consent decree may be modified if a change in factual conditions makes a
decree “substantially more onerous” or “unworkable,” or if a change in law makes
“the obligations placed upon the parties” in the decree “impermissible” or “make[s]
legal what the decree was designed to prevent.” Rufo, 502 U.S. at 384, 388. When
modifying the decree, courts must be mindful that their remedial powers are limited
to remedying the initial constitutional violation. Freeman v. Pitts, 503 U.S. 467, 489
(1992). While school districts and states must “eliminate all vestiges of a dual


      2
       The desegregation order that governs Junction City is technically not a consent
decree, but the parties refer to all of the orders as “consent decrees” and apply the
same modification standards to all four orders. We do likewise.

                                        -14-
system,” id. at 472, for a “vestige” to support an exercise of remedial authority, it
must be traceable to the dual system, Missouri v. Jenkins, 515 U.S. 70, 89–93 (1995).
Accordingly, when determining what remedial authority a court has, first principles
dictate that “[a] remedy is justifiable only insofar as it advances the ultimate objective
of alleviating the initial constitutional violation.” Freeman, 503 U.S. at 489.

       Here, the consent decrees (with one exception3) addressed constitutional
violations that were related to discrimination within each school district—for
example, operating dual schools or bus routes, or assigning students to advanced-
placement and special-education classes in a discriminatory manner. These
constitutional violations have nothing to do with interdistrict school transfers—and
thus neither do the consent decrees that resolved the claims. Accordingly, the school
districts cannot point to a “section of the consent decree” that the 2017 amendments
had “an actual effect on.” Davis, 833 F.3d at 964. Nor can they explain how the
modifications at issue targeted a “vestige” of discrimination. See Jenkins, 515 U.S.
at 89–93.

      According to the school districts, modifying the consent decrees is necessary
because, at the time that the decrees were entered, the parties relied on limitations that
Arkansas law imposed on transfer students—specifically, either the general
prohibition on transfers (in the case of Junction City), or the more limited prohibition
on segregative transfers (in the case of Camden-Fairview, Hope, and Lafayette). But,
even accepting this as true,4 it implicitly admits that school transfers would be a new


      3
       Because no party challenges the partial exemption that Camden-Fairview
received with respect to Harmony Grove, we will ignore that issue moving forward.
      4
        This is an interesting argument, given that the Camden-Fairview consent
decree explicitly resolves problems related to interdistrict transfers (between Camden-
Fairview and Harmony Grove). Moreover, our quick research revealed other cases,
also resolved around this time, also explicitly dealing with problems stemming from
interdistrict transfers. See, e.g., Davis, 833 F.3d at 961 (involving a 1991 consent

                                          -15-
problem for the school districts, and that the district court is expanding the scope of
its supervision without an underlying constitutional violation to justify such
supervision. There is no “vestige” of discrimination that has anything to do with
school transfers. In expanding the consent decrees to bar interdistrict school
transfers, the district court impermissibly expanded the decrees to impose a new term
outside the intended agreement of the parties. See, e.g., Salazar v. District of
Columbia, 896 F.3d 489, 498 (D.C. Cir. 2018) (“When a [party] seeks to enhance a
consent decree’s terms, courts must be careful to ensure that the new injunctive terms
give effect to and enforce the operative terms of the original consent decree. Courts
may not, under the guise of modification, impose entirely new injunctive relief.”).

       Because no vestige of discrimination traces to interdistrict school transfers, the
district court abused its discretion in expanding the consent decrees to prohibit such
transfers.

        We note that part of the problem in these cases stems from the nature of the
litigation—namely, these are institutional-reform cases. Institutional-reform cases
must be handled with caution, as they can create situations where defendants are
“happy to be sued and happier still to lose.” Horne v. Flores, 557 U.S. 433, 449
(2009) (citation omitted). Consent decrees entered in such cases “bind state and local
officials to the policy preferences of their predecessors and may thereby ‘improperly
deprive future officials of their designated legislative and executive powers.’” Id.
(citation omitted). When consent decrees are overbroad or outdated, they limit
government officials’ “ability to respond to the priorities and concerns of their



decree that explicitly adopted the 1989 Act’s prohibition on segregative transfers);
Little Rock Sch. Dist. v. Arkansas, 664 F.3d 738 (8th Cir. 2011) (involving 1988 and
1989 consent decrees that provided for magnet schools and majority-to-minority
student transfers). These cases are evidence that, when constitutional problems
stemmed from interdistrict student transfers, the issue was mentioned (and resolved)
during the underlying litigation.

                                          -16-
constituents.” Id. (citation omitted). The courts “must vigilantly enforce federal law
and must not hesitate in awarding necessary relief,” but, they must also “remain
attentive to the fact that” consent decrees “exceed appropriate limits if they are aimed
at eliminating a condition that does not violate [federal law] or does not flow from
such a violation.’” Id. at 450 (citation omitted). The school districts have not pointed
us to a current condition in their districts that violates federal law, or a violation of
federal law that will flow from them participating in school choice.5

      Arkansas has chosen school choice as the policy of its state. Instead of directly
challenging the policy chosen by their state’s legislators, the school districts have
come to federal court and asked a United States district judge to expand the scope of
decades-old consent decrees in order to avoid complying with Arkansas’s new
school-choice law. Without the prerequisite showing that the current condition flows
from a violation of federal law, this is not a job of a federal judge.

       We also note that we have concerns about these desegregation orders
continuing in place. The orders have been in place for decades; “[s]uch entrenched
federal oversight should have raised red flags long ago.” Shakman v. Clerk of Cook
Cnty., 994 F.3d 832, 843 (7th Cir. 2021). It is unclear on this record if there is any
reason for the continued federal oversight. Camden-Fairview has been (for the most
part) declared unitary; the only provision still in effect today is a consent provision
prohibiting transfers to Harmony Grove. The Junction City desegregation order has
been dormant for over four decades. The Hope consent decree has been dormant for
nearly two decades, except for the original parties jointly moving the district court to
approve redrawing of boundaries for school-board seats. And the Lafayette consent
decree has sat dormant for over two decades, save for the substitution of Lafayette for


      5
        The school districts appear to believe that they have to maintain some sort of
racial balance in their districts. The law does not require that. See, e.g., Freeman,
503 U.S. at 494 (“Racial balance is not to be achieved for its own sake. It is to be
pursued when racial imbalance has been caused by a constitutional violation.”).
                                         -17-
Lewisville. The only interest in these long-dormant cases came after the 2017
amendments, when the school districts (the original constitutional violators) sought
to expand the consent decrees (and concomitantly expand federal oversight) to a
whole new arena of school operations. Given all of this, it may be wise for the
district court to hold a unitary status hearing and consider removing these cases from
the federal docket.

III.   CONCLUSION

     For the foregoing reasons, we reverse the judgment of the district court and
remand for proceedings consistent with this opinion.

MELLOY, Circuit Judge, dissenting.

       I respectfully dissent. Given the evidence of white flight under the original
consent decrees and the original lack of any need for the decrees to reference
previously impermissible segregative interdistrict transfers, I would hold that the
subsequent amendments to Arkansas law justify modification of the decrees. As
such, I would hold the district court acted within its discretion. Davis v. Hot Springs
Sch. Dist., 833 F.3d 959, 963 (8th Cir. 2016) (standard of review).

       The Department argues, and the majority concludes, that because most of the
original decrees do not discuss interdistrict transfers, the repeal of the 1989 Act and
enactment of subsequent amendments—culminating in the 2017 Amendments—are
not a substantial change in circumstances supporting modification. In my view, these
arguments fail to accord proper weight to the context that gave rise to the decrees.
In addition, these arguments fail to accord deference to the district court’s factual
determinations.




                                         -18-
       Consent decrees may be modified under Federal Rule of Civil Procedure 60(b).
Smith v. Bd. of Educ. of Palestine-Wheatley Sch. Dist., 769 F.3d 566, 570 (8th Cir.
2014). Modification may be necessary where the laws or facts at issue at the time of
issuance have changed or new ones have arisen. Pasadena City Bd. of Educ. v.
Spangler, 427 U.S. 424, 437 (1976); Parton v. White, 203 F.3d 552, 555 (8th Cir.
2000) (per curiam) (“Modification may be appropriate when changed factual
conditions make compliance with the decree substantially more onerous, a decree
proves to be unworkable because of unforeseen obstacles, or enforcement of the
decree without modification would be detrimental to the public interest.”). The party
seeking modification must establish a significant change in circumstances warranting
revision of the decree. Smith, 769 F.3d at 570–71. If the moving party shows a
significant change in circumstances, the court then considers if the proposed
modification “is suitably tailored to the changed circumstances.” Id. at 571.

      Here, the district court found that the repeal of the 1989 Act and the subsequent
enactment of the 2017 Amendments significantly changed Arkansas law in a manner
allowing for modification of the consent decrees. The court examined the underlying
orders and determined that the consent decrees “clearly intended to prohibit any racial
discrimination occurring within” the Districts, “including preventing student transfers
which result in segregation of [the Districts’] student body.” The court specifically
found that the original consent decrees did not explicitly bar interdistrict transfers
because the 1989 Act already prohibited transfers where there was a segregative
impact (or, in the case of Junction City, such transfers were not allowed in Arkansas
when the decrees were entered). The court determined that the 2017 Amendments’
requirement that a court order explicitly bar interdistrict transfers presented an
unforeseen obstacle making the original consent decrees unworkable.

       I agree that the laws influencing the consent decrees have clearly changed since
the Districts entered into the agreements. Had Arkansas law not prohibited
interdistrict transfers when the decrees were enacted, it is likely that the litigants

                                         -19-
would have required that language similar to the district court’s modification be
included in the agreements. A plain reading of the consent decrees shows that they
were intended to prohibit all forms of racial segregation. It was reasonable for the
authors of the decrees to rely on existing laws to frame the agreements and not
include provisions for actions already prohibited by those laws. See United States v.
Knote, 29 F.3d 1297, 1300 (8th Cir. 1994) (stating that we cannot ignore the context
in which a consent agreement was entered).

       In crafting its modification order the district court considered the segregative
issues stemming from the State’s inaction in the face of white flight. The court heard
evidence regarding the interdistrict transfers’ effect on the Districts, including
Lafayette County’s loss of thirty non-black students in the only year it did not receive
an exemption from participating in school choice. In Edgerson on Behalf of
Edgerson v. Clinton, we stated that district courts are “uniquely situated to appraise
the societal forces at work in the communities where they sit.” 86 F.3d 833, 838 (8th
Cir. 1996) (cleaned up). These appraisals include determining whether transfer
policies caused white flight. See id. The court in Edgerson did not find that the
transfer policies had caused white flight. Id. at 837. But here, segregative
interdistrict transfers, in fact, had already negatively affected the Districts. It was not
improper for the district court to consider these facts in its determination.

       The evidence in the record amply demonstrates a white-flight problem in
Junction City and a substantially negative impact on Camden-Fairview’s and Hope’s
racial demographics. Multiple superintendents with decades of experience in
southern Arkansas schools testified that white flight would be a problem in Junction
City. As to the other Districts, all fifteen students requesting interdistrict transfers in
Camden-Fairview were from non-black students. The former superintendent of
Camden-Fairview (the superintendent when the district was declared unitary) testified
that the 1989 Act’s interdistrict transfer prohibition was “critical” to the district
achieving unitary status.

                                           -20-
       Of the seventy interdistrict transfer requests from students in Hope, sixty-eight
of them were from non-black students. Hope’s superintendent testified that the
percentage of non-black students making interdistrict transfer requests did not
surprise him because he had discussions with white parents as to the reasoning why
the parents wanted to move their children to a different school district. The reasons
included, in part, because there was nobody in the child’s grade to date; there was
nobody to invite for sleepovers; and a disagreement with the morals of the student
body. While it is true that only twenty-three students actually transferred from Hope,
the low transfer rate was because the other students’ requests were denied by the
receiving school districts. But for the actions of other school districts denying
applications, Hope could have lost 3% of its non-black student body, the maximum
allowed under Arkansas law, in its very first year of school choice participation.

       Both school years Lafayette County participated in school choice, Lafayette
County lost the maximum 3% of its non-black student body allowed under the law,
or very close to it. During the 2013-2014 school year, it lost over thirty of its students
to interdistrict transfers. Each one of the transferring students was white. During the
2018-2019 school year, after its application for an exemption from school choice was
denied, thirty-five students requested interdistrict transfers. Once again, each one of
the transferring students was white. All but one of the students was accepted by other
school districts.

      Based on the foregoing, I find no error in the district court’s decision to credit
evidence of white flight when determining that a substantial change in circumstances
warranted modification of the consent decrees.

       The Department asserts that, even if the repeal of the 1989 Act and enactment
of the 2017 Amendments together qualify as a substantial change in the law, the
district court’s modification is still an impermissible interdistrict remedy. The
Department essentially argues that because the modification prohibits the Districts

                                          -21-
from allowing their students to make segregative transfers, the district court’s
modification binds other school districts. I reject this argument.

       A court cannot order an interdistrict remedy without showing an interdistrict
violation. Milliken v. Bradley, 418 U.S. 717, 745 (1974); Edgerson, 86 F.3d at 837.
A violation is interdistrict if it “caused segregation between adjoining districts.”
Missouri v. Jenkins, 515 U.S. 70, 94 (1995). Interdistrict remedies occur when a
district court restructures or coerces local governments or their subdivisions. Liddell
v. Missouri, 731 F.2d 1294, 1308 (8th Cir. 1984) (en banc) (citing Hills v. Gautreaux,
425 U.S. 284, 298 (1976)).

       Our court has not found an interdistrict remedy where a district court’s action
does not threaten the autonomy of a separate governmental body. In Liddell, the
court required the State to pay the cost for voluntary interdistrict transfers. Id. We
stated that requiring the State to bear the transfer costs “does not threaten the
autonomy of local school districts; no district will be coerced or reorganized and all
districts retain the rights and powers accorded them by state and federal laws.” Id.

       Here, the district court’s remedy does not threaten the autonomy of any other
school district. The modification’s only potential effect on other school districts is
a possible decrease in transfer requests from the Districts’ students. Transfers out of
the Districts may still occur, no matter the race of the student, as long as there is an
educational or compassionate purpose and the request is approved by the student’s
school board. Limitations are placed only on the ability of a student to leave one of
the Districts. These requirements do not limit or set boundaries on other school
districts’ rights or powers to accept transfer students into their districts once the
students have been approved to transfer out of their original school. By restricting
the conditions under which students can transfer out of the Districts, the district court
placed limitations on only the Districts, not on any other school district in the state



                                          -22-
of Arkansas. The district court has not restructured or coerced local governments, so
the modification of the consent decrees does not impose an impermissible interdistrict
remedy.

       Based on my review of the record, and the large degree of deference owed the
district court that entered the consent decree, I find no abuse of discretion. In
reaching the opposite conclusion, the majority focuses on select details of the original
decrees to the exclusion of their overall purpose in a manner that discounts the
context of pervasive segregation the decrees sought to address. The majority also
emphasizes the need to minimize federal judicial intervention in the state’s current
legislative and executive affairs. In my view, because the modifications have a
limited to nonexistent effect on other school districts’ autonomy, the judicial
interference that troubles the majority is adequately constrained in this instance. I
would affirm.
                        ______________________________




                                         -23-